     Case 5:19-cv-00663-JVS-MRW Document 76 Filed 01/07/21 Page 1 of 1 Page ID #:664



 1
 2
 3
 4
 5
 6
 7
 8
 9            IN THE UNITED STATES DISTRICT COURT
10         FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
                                           Case No. ED CV 19-663 JVS (MRW)
13     CRYSTAL SWEET,
14                      Plaintiff,
                                           JUDGMENT
15                 v.
16     RUIZ, et al.,
17                      Defendants.
18
19
20          Pursuant to the Order Accepting Findings and Recommendations of the
21    United States Magistrate Judge,
22          IT IS ADJUDGED that judgment be entered in favor of Defendants.
23
24
25
26    DATE: January 07, 2021            ___________________________________
                                        HON. JAMES V. SELNA
27                                      SENIOR U.S. DISTRICT JUDGE
28
